DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/05/2022, with respect to objection of Claim 6 have been fully considered and are persuasive.  The objection of Claim 6 has been overcome. 
Applicant’s arguments, filed 10/05/2022, with respect to 112b rejection of Claim 22 have been fully considered and are persuasive.  The 112b rejection of Claim 22 has been overcome. 
Applicant’s amendments, filed 10/05/2022, with respect to 102(a)(1) rejection of Claim 1 have been fully considered and are persuasive.  The 102(a)(1) rejection of Claim 1 has been overcome due to inclusion of allowable subjected matter as indicated in the previous Office Action mailed on 07/08/2022. As a result, the claims 2-5, 7-10 are also found to be allowable since they are dependent on the allowable Claim 1.
Applicant’s amendments and arguments with respect to claims 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 17-20 remain withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gaisnon et al. (US 20120085156, hereinafter: “Gaisnon”) in view of Urich et al. (US 4139822, hereinafter: “Urich”).

In reference to Claim 21
Gaisnon discloses:
A tool (10) for performing inspection and/or maintenance operations on an engine, the tool defining a longitudinal direction (direction along B in Fig. 4) and a tangential direction (direction along A in Fig. 4), the tool comprising: a base (14) extending along the longitudinal direction and comprising a body (body of 14), a first extension member (20) extending from the body in the tangential direction at a first location (location at reference 20), and a second extension member (16) extending from the body in the tangential direction at a second location (location at 16; Fig. 4), the second location spaced from the first location along the longitudinal direction; and a pivot member (as shown in annotated Fig. 4) rotatably coupled to the base and moveable between an insertion position in which the pivot member is oriented generally along the longitudinal direction (see Fig. 1, 5) in which the base is moveable at least partially into an axial gap between an end portion of a rotor platform (platform on which rotor blades 50 are disposed in Fig. 8) of the engine and an end portion of a stator platform (platform 56) of the engine; and to a deployed position (see Fig. 7-8) in which the pivot member is oriented away from the longitudinal direction, wherein the first extension member (20) and  the second extension member  (16) of the tool are configured to clamp on to the end portion of –the stator platform (56)—of the engine when the pivot member is moved into the deployed position (extension 16 forming a clamp portion when used with extension 20; “The platform 56 is then clamped between the skid 20 and the blade 16, and the device is held stationary on the platform in order to inspect the wipers 60 (FIG. 8)” Col. 5, ll. 39-43) (see Fig. 7-8).

    PNG
    media_image1.png
    770
    857
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 4 of Gaisnon.

Gaisnon does not explicitly disclose the first extension member and  the second extension member of the tool are configured to clamp on to the end portion of the rotor platform of the engine
Urich teaches:
A tool for performing inspection and/or maintenance operations on an engine, the tool defining a longitudinal direction (as shown in annotated Fig. 3B) and a tangential direction (as shown in annotated Fig. 3B), the tool comprising: a base (25) extending along the longitudinal direction and comprising a body (body of 25), a first extension member (64, 65) extending from the body in the tangential direction at a first location (location at 64, 65, Fig. 4), and a second extension member (39,33, 20) extending from the body in the tangential direction at a second location (location at 39, 33, 20), the second location spaced from the first location along the longitudinal direction; and a pivot member (41, 46, 43, 33) rotatably coupled to the base and moveable between an insertion position (insertion position shown at Fig. 3A-B) in which the pivot member is oriented generally along the longitudinal direction and a deployed position (deployed position shown at Fig. 4) in which the pivot member is oriented away from the longitudinal direction (Col. 2, ll. 46-68; Col. 3, ll. 1-68; Col. 4, ll. 68; Col. 5, ll. 1-11; Fig. 1-5). In addition, Urich teaches the tool is clamped onto the end portions of the rotating blade (21) (Col. 4, ll. 29-68; Col. 5, ll. 1-11; Fig.1-4).

    PNG
    media_image2.png
    882
    1099
    media_image2.png
    Greyscale

Figure 2: Annotated Figs. 3B and 4 of Urich.

A person of ordinary skill in the art, upon reading the reference, would also have recognized the tool (10) of Gaisnon for performing inspection would be capable of clamping on to the end portion of the rotor platform of the engine as claimed in Claim 21.  Urich teaches the use of the inspection tool by clamping on to a rotating blade to inspect for cracks. Urich provides the teaching that it is known in the art for an inspection tool to be clamped onto a rotating device to inspect for any defects such as cracks. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the inspection tool of Gaisnon by clamping the tool onto a rotating platform for inspection for any deformation such as cracks, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 
 
[AltContent: textbox (Tangential direction)]
    PNG
    media_image2.png
    882
    1099
    media_image2.png
    Greyscale

Figure 2: Annotated Figs. 3B and 4 of Urich.

In reference to Claim 22
Gaisnon as modified by Urich discloses:

Gaisnon as modified by Urich discloses the sleeve (sleeve around the pin 26 as shown in annotated Figure 4) extending at least partially around the second extension member (16) to rotatably couple the tool to the rotor platform. (Fig. 4). 

In reference to Claim 23
Gaisnon discloses:

The tool of claim 21, wherein the base (14) of the tool defines a maximum width along the tangential direction and a maximum thickness in a direction perpendicular to the tangential direction and the longitudinal direction, wherein the maximum thickness is less than the maximum width (see annotated Fig. 2).


Allowable Subject Matter
Claims 1-5, 7-10 are allowed. Please refer to the Non-Final Rejection mailed on 07/08/2022 for the reasons for allowance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745